        Case 1:20-cv-01637-YK-EB Document 36 Filed 02/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JORGE GOMEZ,                               :
    Plaintiff                              :
                                           :             No. 1:20-cv-01637
              v.                           :
                                           :             (Judge Kane)
THOMAS CULLEN, et al.,                     :
    Defendants                             :

                                       ORDER

       AND NOW, on this 11th day of February 2021, in accordance with the Memorandum

accompanying this Order, IT IS ORDERED THAT Plaintiff’s motion for emergency

preliminary injunctive relief (Doc. No. 27) is DENIED.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
